Case 1:12-cr-00056-WS-N Document 263 Filed 06/02/20 Page 1 of 1                       PageID #: 1887




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 REGINALD MARTEZ ROBINSON                     )
 a/k/a Bama,                                  )
 BOP Reg. # 12137-003,                        )   CIVIL ACTION NO. 1:20-00156-WS-N
    Movant,                                   )
                                              ) CRIMINAL ACTION NO. 1:12-00056-WS-N-2
 v.                                           )
                                              )
 UNITED STATES OF AMERICA,                    )
   Respondent.                                )

                                               ORDER

        After due and proper consideration of the issues raised, and there having been no objections

 filed, the Report and Recommendation (Doc. 256) of the Magistrate Judge made under 28 U.S.C.

 § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing Section 2255 Proceedings for the United

 States District Courts, and S.D. Ala. GenLR 72(a)(2)(R), and dated May 1, 2020, is ADOPTED

 as the opinion of the Court.

        Accordingly, it is ORDERED that Movant Reginald Martez Robinson’s Motion to Vacate,

 Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. 254) is DISMISSED with prejudice

 as without merit. It is further ORDERED that Robinson is not entitled to a Certificate of

 Appealability in relation to this final adverse order. Finally, the Court certifies that any appeal of

 this order and accompanying judgment would be without merit and therefore not taken in good

 faith. Thus, Robinson is not entitled proceed in forma pauperis on appeal.

        Final judgment in accordance with this order shall issue separately under Federal Rule of

 Civil Procedure 58.

        DONE and ORDERED this the 2nd day of June 2020.

                                                       s/WILLIAM H. STEELE
                                                       UNITED STATES DISTRICT JUDGE
